IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SCHUYLKILL COUNTY,                       : No. 825 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA LABOR RELATIONS             :
BOARD,                                   :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.